1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:11-cr-262 WBS
13               Plaintiff,

14       v.                                  ORDER
15   LAVERNE FIELDS,

16               Defendant.

17

18                               ----oo0oo----

19            Defendant filed a Motion to Terminate Supervised

20   Release (Docket No. 142) on April 1, 2019.       The United States

21   filed its Opposition (Docket No. 145) on June 18, 2019.

22   Defendant has not filed a Reply.       Having taken the motion under

23   submission and considered all of the relevant factors in 18

24   U.S.C. § 3553(a)(1), the court in the exercise of its discretion

25   denies the motion.

26            Early termination of supervised release is a rare

27   occurrence, usually preceded by “new or unforeseen circumstances”

28   that render the original term “either too harsh or
                                        1
1    inappropriately tailored to serve the general punishment goals of

2    section 3553(a)”.    See United States v. Miller, 205 F.3d 1098,

3    1101 (9th Cir. 2000).    Mere compliance with the terms of

4    supervised release does not ordinarily constitute exceptional

5    behavior or circumstances sufficient to justify early termination

6    of supervised release.    See United States v. Emmett, 749 F.3d

7    817, 824 (9th Cir. 2014).

8              Here, defendant has presented no substantial evidence

9    or persuasive argument to suggest any unforeseen circumstances

10   that render the current term of his supervised release either too

11   harsh or inappropriately tailored to the proper goals of

12   supervised release, nor has he suggested any reason why his

13   continuing on supervision would constitute any serious burden.

14             IT IS THEREFORE ORDERED that defendant’s Motion to

15   Terminate Supervised Release (Docket No. 142) be, and the same

16   hereby is, DENIED.

17   Dated:   July 31, 2019

18

19

20
21

22

23

24

25

26
27

28
                                       2
